FILE COPY




   BRIAN QUINN
    Chief Justice
                                  Court of Appeals                                 VIVIAN LONG
                                                                                       Clerk

JAMES T. CAMPBELL
      Justice
                                  Seventh District of Texas                      MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                                Potter County Courts Building                      P. O. Box 9540
                                                                                     79105-9540
                                 501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                   Amarillo, Texas 79101-2449                        (806) 342-2650

                                www.txcourts.gov/7thcoa.aspx

                                      October 8, 2015

John Bennett                                    Warren L. Clark
Attorney at Law                                 Kristy Wright
P. O. Box 19144                                 Asst. Criminal District Attorney
Amarillo, TX 79114                              Randall County Justice Center
* DELIVERED VIA E-MAIL *                        2309 Russell Long Blvd., Suite 120
                                                Canyon, TX 79015
                                                * DELIVERED VIA E-MAIL *

RE:       Case Number: 07-15-00181-CR, 07-15-00182-CR
          Trial Court Case Number: 18,607-B, 18,608-B

Style: Michael Don Denton v. The State of Texas

Dear Counsel:

      The Court this day issued an opinion and judgment in the captioned cause. TEX.
R. APP. P. 48.

        In addition, pursuant to Texas Government Code, Sec. 51.204(b)(2), exhibits on
file with this Court, if any, will be destroyed three years after final disposition of the case
or at an earlier date if ordered by the Court.

                                                   Very truly yours,
                                                   Vivian Long
                                                   VIVIAN LONG, CLERK

 xc:       Honorable John B. Board (DELIVERED VIA E-MAIL)
           Honorable Ron Enns (DELIVERED VIA E-MAIL)
           Jo Carter (DELIVERED VIA E-MAIL)